The court charged the jury as follows: "I charge you that there is no presumption of negligence against either defendant, upon the mere fact, if you find such to be a fact, that the plaintiff's deceased wife was killed by defects in the street, shed or awning, but negligence of the defendant in the way and manner alleged in the petition, as heretofore given you in charge must be proved by the plaintiffs before there can be any recovery." In no other part of the charge did the court instruct the jury that, if Mrs. Anderson violated the ordinance of the City of Dalton and such violation was the proximate cause or a contributing cause of the injuries, she would be guilty of negligence per se. In the absence of an exception to the above charge on the question of negligence per se as to Mrs. Anderson, as above indicated, the jury was authorized to find against the city and in favor of Mrs. Anderson under the facts. I do not think that the evidence authorized the charge on an act of God, or accident, but I think that the charge was harmless in view of the jury's finding. *Page 217